Citation Nr: 0732661	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic urinary 
condition and impotence (claimed as kidney and bladder 
problems and sexual dysfunction).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  In that rating decision, the RO 
declined to reopen claims for service connection for PTSD and 
for urinary disorder and impotence (claimed as kidney and 
bladder problems and sexual dysfunction).  In that rating 
action, the RO also denied service connection for a thyroid 
disorder.  The appellant perfected appeals to the Board 
regarding the three claims.

In a November 2005 decision, the Board denied the thyroid 
disorder claim; and remanded to the RO for further 
development the two claims regarding PTSD, and urinary 
disorder and impotence.  In May 2005, the appellant testified 
before the undersigned Veterans Law Judge at the RO.  In 
October 2006, the Board again remanded the case to the RO for 
development with respect to the two claims previously 
remanded.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court) the Board's November 2005 
decision to deny service connection for a thyroid disorder.  
In a June 2007 Order, the Court vacated the part of the 
November 2005 Board decision that denied the claim for 
service connection for a thyroid disorder.  This matter is 
now before the Board of Veterans' Appeals (Board) on remand 
from the Court for actions consistent with that order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2007 Order, the Court granted a joint motion for 
remand submitted by the appellant and the Secretary of VA 
(parties), and thereby determined that a remand was 
necessary.  In granting the joint motion, the Court vacated 
the November 2005 Board decision as to that part of the 
decision that denied the claim for service connection for a 
thyroid disorder.  The parties requested that that part of 
the November 2005 decision which remanded the appellant's 
claims to reopen previously denied claims for service 
connection for PTSD and chronic urinary condition and 
impotence, not be disturbed.  The Board here has determined 
that a remand to the RO is necessary for the following 
reasons.

In the joint motion granted by the Court, the parties agreed 
that a remand was required for the Board to meet its duty to 
assist the appellant pursuant to 38 U.S.C.A. § 5103A and 
implementing regulation of 38 C.F.R. § 3.159(c), by 
requesting records in possession of a federal agency.  

The parties noted that in the November 2005 decision, the 
Board had remanded the claims to reopen claims for service 
connection for PTSD and chronic urinary condition and 
impotence, in order to obtain cited VA medical records and 
Social Security Administration (SSA) records.  In that 
decision, the Board denied the thyroid disorder claim.  The 
parties agreed that the same reasoning which required a 
remand for the claims to reopen also applied to the thyroid 
disorder claim.  They agreed that the thyroid disorder was 
referenced in an April 2002 VA treatment record indicating 
that there may be subsequent VA medical records not of record 
pertaining to that disorder.  The parties further agreed that 
any SSA records could possibly contain evidence  relevant to 
the appellant's hypothyroid disorder.  

Review of the November 2005 Board decision shows that the 
Board denied the claim for service connection for a thyroid 
disorder; and remanded the case with respect to the claims to 
reopen claims for service connection for PTSD and chronic 
urinary condition and impotence.  In the Remand section, the 
Board noted that the appellant had reported receiving SSA 
disability benefits since 1989 for his "bladder problem and 
mental condition."  The Board also noted that the appellant 
had indicated during a February 1997 VA mental examination 
that in 1988 he had received treatment from a private 
psychiatrist in 1988.  Finally, VA treatment records in April 
2002 indicated that the appellant was scheduled to return to 
the clinic in ten to twelve weeks.  The Board noted in the 
November 2005 Remand that missing from the record were the 
indicated SSA records, private treatment records in 1988, and 
VA treatment records following the April 2002 visit.  The 
Board ordered that the RO seek to obtain those records and 
any other identified VA and non-VA treatment records.

Subsequent to the November 2005 Board Remand, the Board again 
remanded the case (with respect to the PTSD and chronic 
urinary condition and impotence claims) to the RO in October 
2006, after determining that the development requested in 
November 2005 had not been accomplished.  

Review of the claims file indicates that after the October 
2006 Remand, the RO requested clinical records dated from 
April to July 2002 from the VA McClellan Community Based 
Outpatient Clinic (CBOC).  VA medical records subsequently 
obtained by VA of treatment at McClellan CBOC consists only 
of an April 2002 treatment report, which was already of 
record.  This suggests there were no further VA treatment 
records to be obtained after April 2002. 

Later, however, in September 2007 the appellant's 
representative submitted copies of VA treatment records dated 
in April 2002, and over several months between September 2006 
and April 2007.  The representative also submitted a 
statement dated in March 2007 by a VA physician indicating 
that the physician followed the appellant and was his 
patient.  Based on this evidence, there may be other VA 
treatment records outstanding, and the RO should request any 
and all VA medical records from any facility dated since 
April 2002 pertaining to the claimed thyroid disorder, PTSD, 
and chronic urinary condition and impotence.

In March 2007, the RO requested that SSA provide complete 
copies of all of the appellant's records at SSA used by SSA 
in making its decision, and a copy of any decision rendered.  
Later in March 2007, SSA provided the RO with a reply merely 
that "We presently have no medical on file."  There is no 
indication in that communication as to whether there may be 
any relevant SSA records obtainable elsewhere, or whether 
there was a decision pertaining to the appellant.  The RO 
should contact SSA and request that they provide a definitive 
response as to these questions.

There are indications in the claims file that the appellant 
has received private treatment for his claimed disorders on 
appeal.  In particular, as reflected in the previous remands, 
the appellant has indicated he received treatment from a 
private psychiatrist in Sacramento, California, in 1988.  The 
RO should request that the appellant identify all medical 
care providers who evaluated or treated him for any of the 
claimed disorders since his release from service.  The RO 
should advise the appellant that it is his responsibility to 
provide a properly executed release (VA Form 21-4142) so that 
VA can request medical treatment records from private medical 
providers.  The RO should inform the appellant that he could 
send private medical records to the RO on his own.

Additionally, pursuant to the Board's remands in November 
2005 and October 2006, the RO was instructed to readjudicate 
the petitions to reopen the claims for service connection for 
PTSD, and for a urinary disorder and impotence (claimed as 
kidney and bladder problems and sexual dysfunction); and if a 
claim was reopened, to undertake any other development deemed 
necessary to include examination.  Review of the claims file 
shows that the RO has not yet accomplished these actions, 
which must therefore be completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all 
medical care providers who evaluated or 
treated him for any of the claimed 
disorders since his release from service 
in May 1979.  Advise the appellant that it 
is his responsibility to provide a 
properly executed release (VA Form 21-
4142) so that VA can request medical 
treatment records from private medical 
providers.  The RO should attempt to 
obtain copies of medical records from all 
sources identified, and obtain all 
pertinent VA treatment records since 
February 2002 that is not of record.

2.  The RO should contact the Social 
Security Administration (SSA) and ask 
specifically, whether there has been a 
decision by SSA pertaining to any claim 
made by the appellant, and if so, request 
that SSA assist in VA's procurement of any 
medical records relied upon in making that 
decision.   

3.  With respect to the claim for service 
connection for a thyroid disorder, 
undertake any other development deemed 
necessary, to include examination, if 
deemed necessary.  See 38 C.F.R. 
§ 3.159(c)(4). 

4.  Thereafter, the RO should then re-
adjudicate the appellant's:
 
(A) claim of entitlement to service 
connection for a thyroid disorder; and 

(B) petitions to reopen the claims for 
service connection for PTSD and for a 
urinary disorder and impotence (claimed 
as kidney and bladder problems and 
sexual dysfunction).  The RO should use 
the exact definition of new and 
material evidence as set forth in 38 
C.F.R. § 3.156 (2007). 



If and only if the RO reopens a claim 
for service connection for PTSD or 
urinary disorder and impotence, then 
the RO should:
  
(i) decide whether a medical 
examination or opinion is needed 
to decide the claim, and if so, 
provide for this (38 C.F.R. § 
3.159(c) (4)(2007)); and then

(ii) re-adjudicate on the merits 
any reopened claim(s).   
 
5.  If any benefit sought is not granted, 
the appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



